DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Response to Amendment
This Action is in response to Applicant’s amendment filed on 06/25/2021.  Claims 1-14 and 17-22 are still pending in the present application.  This Action is made FINAL.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the way the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor 
Claims 1-2, 4-6, 8-9 and 17-20 are rejected under 35 U.S.C. 103 as being un-patentable over Waters US Patent Application No.:( US 2012/0058778 A1) hereinafter referred Waters, as in view of Yucek et al   WIPO Patent Application No.:( WO  2019/050942 A1) hereinafter referred Yucek.
For claim 1, Waters discloses a method comprising:
 in response to a triggering event detected by an access device, receiving one or more signals at the access device, wherein the one or more signals comprise information associated with a location determination of the access device (paragraph [0005], lines 1-11) (paragraph [0007], lines 5-7) and (paragraphs [0026]- [0027], lines 1-4); 
based on the information associated with location determination, determining by the access device a location of the access device (paragraphs [0024], lines 1-11 and [0025], lines 1-3) and an uncertainty level associated with the location determination (paragraphs [0028], lines 1-8 and [0029], lines 1-10). However, Waters disclose all the subject matter of the claimed invention with the exemption of the communicating,  by the access device, the location and the uncertainty level to a database server equipped to determine the proximity of the access device to one or more exclusion zones where unlicensed access devices are prevented from operating using a 6 GHz frequency band based upon the location and the  uncertainty data; and receiving at the access device, one or more operating parameters associated with the proximity of the access device to the one or more exclusion zones as recited in claim 1.
Yucek from the same or analogous art teaches the communicating,  by the access device, the location and the uncertainty level to a database server equipped to determine the proximity of the access device to one or more exclusion zones where unlicensed access devices are prevented from operating using a 6 GHz frequency band based upon the location and the  uncertainty data (paragraph [0025], lines 1-11), (paragraph [0051], lines 16-24) and (paragraph [0061], lines 3-13); and 
receiving at the access device, one or more operating parameters associated with the proximity of the access device to the one or more exclusion zones (paragraph [0065], lines 1-9). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the communicating,  by the access device, the location and the uncertainty level to a database server equipped to determine the proximity of the access device to one or more exclusion  Yucek into the determination of a position of a mobile wireless device of Waters.   
The communicating,  by the access device, the location and the uncertainty level to a database server equipped to determine the proximity of the access device to one or more exclusion zones where unlicensed access devices are prevented from operating using a 6 GHz frequency band based upon the location and the  uncertainty data; and receiving at the access device, one or more operating parameters associated with the proximity of the access device to the one or more exclusion zones can be modify/implemented by combining the communicating,  by the access device, the location and the uncertainty level to a database server equipped to determine the proximity of the access device to one or more exclusion zones where unlicensed access devices are prevented from operating using a 6 GHz frequency band based upon the location and the  uncertainty data; and receiving at the access device, one or more operating parameters associated with the proximity of the access device to the one or more exclusion zones with the device, one or more operating parameters associated with the proximity of the access device to the one or more exclusion zones with the device. This process is implemented as a hardware solution or as firmware solutions of Yucek into the determination of a position of a mobile wireless device of Waters.  As disclosed in Yucek, the motivation   for the combination would be to use the determination of the proximity of the access device to one or more exclusion zones where are preventing to the 6 Ghz band will be used helping the user to identify the position of the device when is close to the exclusion zones maintain the connection with enough quality of service for a better communication. 
For claim 2, Waters discloses the method, wherein the information associated with the one or more signals that are received by the access device comprises one or more SSIDs (paragraph [0040], lines 1-2).  
For claim 4, Waters discloses the method, wherein the information associated with the one or more signals that are received by the access device comprises signal strengths associated with the received signals (paragraph [0025], lines 7-13).  
For claim 5, Waters discloses the method, wherein the information associated with the one or more signals that are received by the access device comprises a location estimate from a mobile device associated with the access device (paragraph [0061], lines 1-6). 
Waters disclose all the subject matter of the claimed invention with the exemption of the mobile device is associated with the access point in at least one of the following frequency bands: 2.4 GHz, 5 GHz, 6 GHz as recited in claim 6.
Yucek from the same or analogous art teaches the mobile device is associated with the access point in at least one of the following frequency bands: 2.4 GHz, 5 GHz, 6 GHz (paragraph [0054], lines 6-15). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the mobile device is associated with the access point in at least one of the following frequency bands: 2.4 GHz, 5 GHz, 6 GHz as taught by Yucek into the determination of a position of a mobile wireless device of Waters.   
The mobile device is associated with the access point in at least one of the following frequency bands: 2.4 GHz, 5 GHz, 6 GHz can be modify/implemented by combining the mobile device is associated with the access point in at least one of the following frequency bands: 2.4 GHz, 5 GHz, and 6 GHz with the device. This process is implemented as a hardware solution or as firmware solutions of Yucek into the determination of a position of a mobile wireless device of Waters.  As disclosed in Yucek, the motivation for the combination would be to use the different frequency bands that will have the option to be supplied for a better signal strength with a better quality of service becoming the method more efficient and reliable.
For claim 8, Waters disclose all the subject matter of the claimed invention with the exemption of the one or more operating parameters comprises a maximum transmit power level as recited in claim 8.
Yucek from the same or analogous art teaches the one or more operating parameters comprises a maximum transmit power level (paragraph [0063], lines 1-4) and (paragraph [0067], lines 6-11).  Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the one or more operating parameters comprises a maximum transmit power level as taught by Yucek into the determination of a position of a mobile wireless device of Waters.   
The one or more operating parameters comprises a maximum transmit power level can be modify/implemented by combining the one or more operating parameters comprises a maximum transmit power level with the device. This process is implemented as a hardware solution or as firmware solutions of Yucek into the determination of a position of a mobile wireless device of Waters.  As disclosed in Yucek, the motivation for the combination would be to use the operating parameters that comprises a maximum transmit power level that will help the user to obtain a better quality in transmission  
9, Waters discloses the method, wherein the one or more operating parameters comprises an allowed frequency block (see figure 4A under the partial list of permissible frequencies of operation for fixed point to point microwave operation).  
For claim 17, Waters discloses the method, wherein the GPS data is retrieved from an external device with which the access device is connected (404 fig. 5) (paragraph [0027], lines 9-12).  
For claim 18, Waters discloses the method, wherein the GPS data is retrieved from the external device over a wireless connection (paragraph [0029], lines 1-10).   
For claim 19, Waters discloses an access device that: 
in response to a triggering event detected by an access device, receives one or more signals, wherein the one or more signals comprise information associated with a location determination of the access device (paragraph [0005], lines 1-11) (paragraph [0007], lines 5-7) and (paragraphs [0026]- [0027], lines 1-4);
based on the information associated with the location determination, determines a location of the access device (paragraphs [0024], lines 1-11 and [0025], lines 1-3) and an uncertainty level associated with the location determination (paragraphs [0028], lines 1-8 and [0029], lines 1-10). However, Waters disclose all the subject matter of the claimed invention with the exemption of the communication of the location and the uncertainty level to a database server equipped to determine the proximity of the access device to one or more exclusion zones where unlicensed access devices are prevented from operating using a 6 GHz frequency band based upon the location and the uncertainty data; and receives one or more operating parameters associated with the proximity of the access device to the one or more exclusion zones as recited in claim 19.
Yucek from the same or analogous art teaches the communication of the location and the uncertainty level to a database server equipped to determine the proximity of the access device to one or more exclusion zones where unlicensed access devices are prevented from operating using a 6 GHz frequency band based upon the location (paragraph [0025], lines 1-11), (paragraph [0051], lines 16-24) and (paragraph [0061], lines 3-13); and the uncertainty data; and receives one or more operating parameters associated with the proximity of the access device to the one or more exclusion zones (paragraph [0065], lines 1-9). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the communication of the location and the uncertainty level to a database server equipped to determine the proximity of the access device to one or more exclusion zones where unlicensed access devices are prevented from operating using a 6 GHz frequency band based upon the location and the uncertainty data; and  Yucek into the determination of a position of a mobile wireless device of Waters.   
The communication of the location and the uncertainty level to a database server equipped to determine the proximity of the access device to one or more exclusion zones where unlicensed access devices are prevented from operating using a 6 GHz frequency band based upon the location and the uncertainty data; and receives one or more operating parameters associated with the proximity of the access device to the one or more exclusion zones can be modify/implemented by combining the communication of the location and the uncertainty level to a database server equipped to determine the proximity of the access device to one or more exclusion zones where unlicensed access devices are prevented from operating using a 6 GHz frequency band based upon the location and the uncertainty data; and receives one or more operating parameters associated with the proximity of the access device to the one or more exclusion zones device, one or more operating parameters associated with the proximity of the access device to the one or more exclusion zones with the device. This process is implemented as a hardware solution or as firmware solutions of Yucek into the determination of a position of a mobile wireless device of Waters.  As disclosed in Yucek, the motivation   for the combination would be to use the determination of the proximity of the access device to one or more exclusion zones where are preventing to the 6 Ghz band will be used helping the user to identify the position of the device when is close to the exclusion zones maintain the connection with enough quality of service for a better communication. 
For claim 20, Waters discloses one or more non-transitory computer readable media having instructions operable to cause one or more processors to perform the operations comprising:
 in response to a triggering event detected by an access device, receiving one or more signals at an access device, wherein the one or more signals comprise information associated with a location determination of the access device (paragraph [0005], lines 1-11) (paragraph [0007], lines 5-7) and (paragraphs [0026]- [0027], lines 1-4); 
based on the information associated with location determination, determining by the access device a location of the access device (paragraphs [0024], lines 1-11 and [0025], lines 1-3) and an uncertainty level associated with the location determination (paragraphs [0028], lines 1-8 and [0029], lines 1-10).  However, Waters disclose all the subject matter of the claimed invention with the exemption of the communicating,  by the access device, the location and the uncertainty level to a database server equipped to determine the proximity of the access device to one or more where unlicensed access devices are prevented from operating using a 6 GHz frequency band based upon the location and the  uncertainty data; and receiving at the access device, one or more operating parameters associated with the proximity of the access device to the one or more exclusion zones as recited in claim 20.
Yucek from the same or analogous art teaches the communicating,  by the access device, the location and the uncertainty level to a database server equipped to determine the proximity of the access device to one or more exclusion zones where unlicensed access devices are prevented from operating using a 6 GHz frequency band based upon the location and the  uncertainty data (paragraph [0025], lines 1-11), (paragraph [0051], lines 16-24) and (paragraph [0061], lines 3-13); and 
receiving at the access device, one or more operating parameters associated with the proximity of the access device to the one or more exclusion zones (paragraph [0065], lines 1-9). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the communicating,  by the access device, the location and the uncertainty level to a database server equipped to determine the proximity of the access device to one or more exclusion zones where unlicensed access devices are prevented from operating using a 6 GHz frequency band based upon the location and the  uncertainty data; and receiving at the access device, one or more operating parameters associated with the proximity of the access device to the one or more exclusion zones as taught by Yucek into the determination of a position of a mobile wireless device of Waters.   
The communicating,  by the access device, the location and the uncertainty level to a database server equipped to determine the proximity of the access device to one or more exclusion zones where unlicensed access devices are prevented from operating using a 6 GHz frequency band based upon the location and the  uncertainty data; and receiving at the access device, one or more operating parameters associated with the proximity of the access device to the one or more exclusion zones can be modify/implemented by combining the communicating,  by the access device, the location and the uncertainty level to a database server equipped to determine the proximity of the access device to one or more exclusion zones where unlicensed access devices are prevented from operating using a 6 GHz frequency band based upon the location and the  uncertainty data; and receiving at the access device, one or more operating parameters associated with the proximity of the access device to the one or more exclusion zones with the device, one or more operating parameters associated with the proximity of the access device to the one or more exclusion zones with the device. This process is implemented as a hardware solution or as firmware Yucek into the determination of a position of a mobile wireless device of Waters.  As disclosed in Yucek, the motivation   for the combination would be to use the determination of the proximity of the access device to one or more exclusion zones where are preventing to the 6 Ghz band will be used helping the user to identify the position of the device when is close to the exclusion zones maintain the connection with enough quality of service for a better communication.  
Claims 3, 12 and 13 are rejected under 35 U.S.C. 103 as being un-patentable over Waters US Patent Application No.:( US 2012/0058778 A1) hereinafter referred Waters, as in view of Yucek et al   WIPO Patent Application No.:( WO  2019/050942 A1) hereinafter referred Yucek, in further view of Negus et al   US Patent Application No. :( US 2015/0230105 A1) hereinafter referred Negus.
For claim 3, Waters disclose all the subject matter of the claimed invention with the exemption of the information associated with the one or more signals that are received by the access device comprises an identification of frequencies where RF energy was detected above a threshold as recited in claim 3.
Negus from the same or analogous art teaches the information associated with the one or more signals that are received by the access device comprises an identification of frequencies where RF energy was detected above a threshold (paragraph [0350], lines 1-7). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the information associated with the one or more signals that are received by the access device comprises an identification of frequencies where RF energy was detected above a threshold as taught by Negus into the determination of a position of a mobile wireless device of Waters.   
The information associated with the one or more signals that are received by the access device comprises an identification of frequencies where RF energy was detected above a threshold can be modify/implemented by combining the information associated with the one or more signals that are received by the access device comprises an identification of frequencies where RF energy was detected above a threshold with the device. This process is implemented as a hardware solution or as firmware solutions of Negus into the determination of a position of a mobile wireless device of Waters.  As disclosed in Negus, the motivation for the combination would be to use the identification of frequencies where RF energy was detected above a threshold that will help to identify the intensities of the signals offering or maintaining better quality on the service.
Waters disclose all the subject matter of the claimed invention with the exemption of the location of the access device and the uncertainty level are determined in response to a detection by the access device of a change in the one or more signals as recited in claim 12.
Negus from the same or analogous art teaches the location of the access device and the uncertainty level are determined in response to a detection by the access device of a change in the one or more signals (paragraph [0030], lines 1-14).  Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the location of the access device and the uncertainty level are determined in response to a detection by the access device of a change in the one or more signals as taught by Negus into the determination of a position of a mobile wireless device of Waters.   
The location of the access device and the uncertainty level are determined in response to a detection by the access device of a change in the one or more signals can be modify/implemented by combining the location of the access device and the uncertainty level are determined in response to a detection by the access device of a change in the one or more signals with the device. This process is implemented as a hardware solution or as firmware solutions of Negus into the determination of a position of a mobile wireless device of Waters. As disclosed in Negus, the motivation for the combination would be to use the change of the signals frequencies to obtain better quality signal in the communication.
For claim 13, Waters disclose all the subject matter of the claimed invention with the exemption of the cross-referencing of the location of the access device as determined based upon the information within the operating parameters request and other information available as recited in claim 13.
Negus from the same or analogous art teaches the cross-referencing of the location of the access device as determined based upon the information within the operating parameters request and other information available (paragraph [0027], lines 11-21).  Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the cross-referencing of the location of the access device as determined based upon the information within the operating parameters request and other information available as taught by Negus into the determination of a position of a mobile wireless device of Waters.   
The cross-referencing of the location of the access device as determined based upon the information within the operating parameters request and other information available can be modify/implemented by combining the cross-referencing of the location of the access device as determined based upon the information within the operating parameters request and other Negus into the determination of a position of a mobile wireless device of Waters.  As disclosed in Negus, the motivation for the combination would be to use the cross-referencing of the location of the access device within the operating parameters that will help the user to find the location where the communication is better becoming the signal quality of service more efficient and reliable. 
Claims 10-11 and 14 are rejected under 35 U.S.C. 103 as being un-patentable over Waters US Patent Application No.:( US 2012/0058778 A1) hereinafter referred Waters, as in view of Yucek et al   WIPO Patent Application No.:( WO  2019/050942 A1) hereinafter referred Yucek, in further view of Lai et al   US Patent Application No. :( US 2019/0327124 A1) hereinafter referred Lai.
For claim 10, Waters disclose all the subject matter of the claimed invention with the exemption of the location of the access device and the uncertainty level are determined in response to a detection of a reboot of the access device as recited in claim 10.
Lai from the same or analogous art teaches the location of the access device and the uncertainty level are determined in response to a detection of a reboot of the access device (paragraph [0379], lines 1-13).  Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the location of the access device and the uncertainty level are determined in response to a detection of a reboot of the access device as taught by Lai into the determination of a position of a mobile wireless device of Waters.   
The location of the access device and the uncertainty level are determined in response to a detection of a reboot of the access device can be modify/implemented by combining the location of the access device and the uncertainty level are determined in response to a detection of a reboot of the access device with the device. This process is implemented as a hardware solution or as firmware solutions of Lai into the determination of a position of a mobile wireless device of Waters.  As disclosed in Lai, the motivation for the combination would be to use the rebooting the device for triggering event becoming the method more efficient and reliable for a better communication.
For claim 11, Waters disclose all the subject matter of the claimed invention with the exemption of the location of the access device and the uncertainty level are determined in response to a detection of a movement of the access device beyond a threshold proximity as recited in claim 11.
Lai from the same or analogous art teaches the location of the access device and the uncertainty level are determined in response to a detection of a movement of the access device beyond a threshold proximity (paragraph [0350], lines 1-7).  Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the location of the access device and the uncertainty level are determined in response to a detection of a movement of the access device beyond a threshold proximity as taught by Lai into the determination of a position of a mobile wireless device of Waters.   
The location of the access device and the uncertainty level are determined in response to a detection of a movement of the access device beyond a threshold proximity can be modify/implemented by combining the location of the access device and the uncertainty level are determined in response to a detection of a movement of the access device beyond a threshold proximity with the device. This process is implemented as a hardware solution or as firmware solutions of Lai into the determination of a position of a mobile wireless device of Waters.  As disclosed in Lai, the motivation for the combination would be to use the detection of a movement of the access device beyond a proximity threshold, managing the movement according to the quality for a better communication.
For claim 14, Waters disclose all the subject matter of the claimed invention with the exemption of the one or more signals comprise at least one of cellular triangulation data, a physical address associated with at least one user of the access device, and GPS data as recited in claim 14.
Lai from the same or analogous art teaches the one or more signals comprise at least one of cellular triangulation data, a physical address associated with at least one user of the access device, and GPS data (paragraph [0312], lines 18-25).  Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the one or more signals comprise at least one of cellular triangulation data, a physical address associated with at least one user of the access device, and GPS data as taught by Lai into the determination of a position of a mobile wireless device of Waters.   
The one or more signals comprise at least one of cellular triangulation data, a physical address associated with at least one user of the access device, and GPS data can be modify/implemented by combining the one or more signals comprise at least one of cellular triangulation data, a physical address associated with at least one user of the access device, and GPS data with the device. This process is implemented as a hardware solution or as firmware solutions of Lai into the determination of a position of a mobile wireless device of Waters.  As Lai, the motivation for the combination would be to use a triangulation to track the user position to provide a better signal strength.
Claims 13 are rejected under 35 U.S.C. 103 as being un-patentable over Waters US Patent Application No. :( US 2012/0058778 A1) hereinafter referred Waters, in view of Marshall et al   US Patent Application No. :( US 2015/0230105 A1) hereinafter referred Marshall, in further view of Pon et al   US Patent Application No. :( US 2014/0155084 A1) hereinafter referred Pon.
For claim 13, Waters disclose all the subject matter of the claimed invention with the exemption of the proximity of the access device to one or more exclusion zones comprises a cross-referencing of the location of the access device as determined based upon the information within the operating parameters request and other information available as recited in claim 13.
Pon from the same or analogous art teaches the proximity of the access device to one or more exclusion zones comprises a cross-referencing of the location of the access device as determined based upon the information within the operating parameters request and other information available (fig 2) (paragraph [0039], lines 1-23).  Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the proximity of the access device to one or more exclusion zones comprises a cross-referencing of the location of the access device as determined based upon the information within the operating parameters request and other information available as taught by Pon into the determination of a position of a mobile wireless device of Waters.   
The proximity of the access device to one or more exclusion zones comprises a cross-referencing of the location of the access device as determined based upon the information within the operating parameters request and other information available can be modify/implemented by combining the proximity of the access device to one or more exclusion zones comprises a cross-referencing of the location of the access device as determined based upon the information within the operating parameters request and other information available with the device. This process is implemented as a hardware solution or as firmware solutions of Pon into the determination of a position of a mobile wireless device of Waters. As disclosed in Pon, the motivation for the combination would be to use the cross-referencing of the location of the access device that will help the user and the system to identify the better signal strength that becomes more efficiently for a better communication. 
Allowable Subject Matter
Claims 7, 21 and 22 are objected as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH AREVALO/Primary Examiner, Art Unit 2642